DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth interior surface section of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Para. [0032], Line 5 of the specification which reads "the first end cap 32 and the second end cap 32." should read --the first end cap 32 and the second end cap 34.-- .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein each of the two or more interior surface sections has a wear plate and shear bar insert releasably attached thereto” but is drawn to claim 9, which already defines a wear plate and a shear bar insert. The Applicant must either amend the claim to read -- wherein each of the two or more interior surface sections has the wear plate and the shear bar insert releasably attached thereto—or change the dependency of the claim such that the order in which the elements are introduced is correct.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harthoorn et al. (US 20150251187 A1).

REGARDING CLAIM 1
Harthoorn teaches a land preparation apparatus (Fig. 1, Para. [0004] teaches an apparatus attached to a skid steer and used to clear brush, branches and other material along the ground) comprising: 
a rotatable tool (26) having a longitudinal axis (30) and comprising a body and a plurality of tool assemblies (34), wherein the plurality of tool assemblies are disposed on an outer surface of the body; (Fig. 3, Para. [0031] teaches that  the drum 26 carries a plurality of reducing elements 34 (e.g., teeth, cutters, knives, blades, bits, etc.).)
a housing (Fig. 1) comprising: 
a first end (28) at a first side of the housing;
a second end (28) at a second side of the housing, 
wherein the rotatable tool is rotatably connected to the first end and the second end; and a framework (24) extending between and connected to each of the first end and the second end, (Para. [0029] teaches that the frame 24 includes opposite end pieces 28 that support opposite ends of the drum 26 such that the drum can rotate about an axis 30.)
the framework having an interior surface (32) that extends along at least a portion of the width of the rotatable tool and, along with at least a portion of a periphery of the rotatable tool, (Para. [0030] teaches that the frame 24 has a fixed cover 32 having a length that extends along the length of drum 26.)
the first end, and the second end, defines a chamber (space between ends 28 and enclosed by 32 as seen in Fig. 1, which shows the apparatus with the drum removed), 
the interior surface of the chamber having an upper edge and a lower edge; (as seen in Figs. 1 and 3)
and wherein the interior surface comprises two or more interior surface sections across a width of the interior surface (left and right sections circled below), 
and wherein each of the interior surface sections defines a corresponding chamber section. (The existence of the two interior surface sections inherently define a corresponding chamber section, which is simply defined as the interior space enclosed by each respective interior surface section.)


    PNG
    media_image1.png
    526
    711
    media_image1.png
    Greyscale


REGARDING CLAIM 2
Harthoorn teaches the land preparation apparatus according to claim 1. Harthoorn further teaches 
wherein the interior surface comprises a first interior surface section and a second interior surface section (as can be seen above), 
and wherein the first interior surface section and the second interior surface section define a first chamber section and a second chamber section, respectively. (The existence of the two interior surface sections inherently define a corresponding chamber section, which is simply defined as the interior space enclosed by each respective interior surface section.)

REGARDING CLAIM 14
Harthoorn teaches the land preparation apparatus according to claim 1. Harthoorn further teaches 
wherein each of the two or more interior surface sections comprises substantially the same width. (as can be seen above), 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harthoorn as applied to claim 2 above, and further in view of Nusser (US 20110147019 A1).

REGARDING CLAIMS 3 AND 4  
Harthoorn teaches the land preparation apparatus according to claim 2. Harthoorn does not explicitly teach
wherein the interior surface further comprises a third interior surface section, and wherein the third interior surface defines a third chamber section.
wherein - 23 -PATENT the interior surface further comprises a fourth interior surface section, and wherein the fourth interior surface defines a fourth chamber section.
Nusser at Fig. 11, Para. [0036] teaches a ground preparation apparatus with several arcuate interior surface sections (15) disposed radially within the guide runners (16) to serve as an impact wall on which material impacts and is flung back. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design any reasonable number of interior surface sections, such as three or four, as a matter of obvious design choice, as one of ordinary skill in the art would be able to select the appropriate number of interior surface sections based on the size/dimensions of the device and the number of attachment screens desired. 

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harthoorn as applied to claim 1 above, and further in view of Beard et al. (US 20160310953 A1).

REGARDING CLAIM 5
Harthoorn teaches the land preparation apparatus according to claim 1. 
Harthoorn does not explicitly teach
further comprising one or more chamber inserts releasably attached to the interior surface, wherein at least a portion of each of the one or more chamber inserts resides in the chamber.
However, Harthoorn at Para. [0003] teaches that the reducing elements can work in combination with other structures such as screens to facilitate the material reduction process.
Beard at Fig. 1 teaches a grinding chamber defined by a grinding drum (104) and symmetrical screen sections (118) attachable to a frame (114). The screens are disposed in the support frame to force the waste into contact with the grinding drum in operation. Beard at Para. [0013] teaches that the frame can selectively retain a plurality of screens in a plurality of different positions on the frame, and any one of the screens can be placed and selectively retained in any one of the positions on the frame. Beard at Para. [0055] further teaches that dividing the interior surface into screen sections facilitates ease of maintenance as the reduced size/weight allows a single person to tend to the removal/replacement of damaged screens, and the symmetry of the screens allows them to be rotated or reversed to even out wear, thereby extending the useful life of the components well beyond that obtainable with a conventional screen welded to a frame. 
Beard at Para. [0004] teaches that wear and damage on screens used in grinding devices is a known problem within the art. Due to the high cost and inconvenience of replacing conventional screen and wear plate assemblies, solutions to extend the usable life of the screen and wear plate assemblies are desirable. Thus, it would have been obvious to one of ordinary skill in the art, before the time of the effective filing date of the claimed invention, to upgrade the land clearing apparatus of Harthoorn to include the replaceable chamber inserts (i.e. screens (118)) of Beard for the stated reasons. (See MPEP 2143I.F)

REGARDING CLAIM 6
Harthoorn/Beard teaches the land preparation apparatus according to claim 5. Beard further teaches 
wherein the one or more chamber inserts define the two or more interior surface sections. 
It would be obvious to one of ordinary skill in the art, at the time of the effective filing date, to attach the replaceable screens of Beard in a manner corresponding to the interior surface sections of Harthoorn in order to facilitate attachment and removal of the screens to each section. 

REGARDING CLAIM 7
Harthoorn/Beard teaches the land preparation apparatus according to claim 5. Beard further teaches 
wherein at least one of the one or more chamber inserts is releasably attached to each of the two or more interior surface sections. (Beard at Para. [0055] teaches that screens (118) are releasably attached via a latch mechanism (300).)
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to incorporate the latch mechanism of Beard into the interior surface sections of Harthoorn in order to allow for efficient interchanging of screen portions for each interior surface section. 

REGARDING CLAIM 8
Harthoorn/Beard teaches the land preparation apparatus according to claim 5. Harthoorn/Beard further teaches 
wherein the one or more chamber inserts are interchangeable among the two or more interior surface sections. (Beard at Para. [0013] teaches that the symmetry of the parts means that any one of the screens can be placed and selectively retained in any one of the positions on the frame.)

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harthoon/Beard as applied to claim 5 above, and further in view of Beller et al. (US 5259692 A).

REGARDING CLAIM 9
Harthoorn/Beard teaches the land preparation apparatus according to claim 5. Beard further teaches 
wherein the one or more chamber inserts comprise: a wear plate (118) releasably attached to the interior surface of the housing (Beard at Para. [0055] teaches that screens (118) are releasably attached via a latch mechanism (300)), the wear plate having an inner surface and an outer surface and extending along a width of one of the two or more interior surface sections, the inner surface of the wear plate being in contact with the interior surface of the housing; (The attachment of the screens (118) to the interior surface of Harthoorn would inherently result in the recited structure.)
Harthoorn/Beard does not explicitly teach
and a shear bar insert releasably attached to the wear plate, the shear bar insert having a shear bar base plate with an inner surface and extending along at least a portion of a width of the wear plate, the inner surface of the shear bar base plate facing the interior surface of the housing, being in contact with the wear plate.
Beller at Fig. 4 teaches a ground working machine with wear plates (53) releasably secured to the interior of a shell (30), further comprising a shear bar insert (50,51,52) against which large pieces of pavement, frozen earth or stone impact, thereby causing such large pieces to fragment. Beller teaches
and a shear bar insert (50,51,52) releasably attached to a shell (C2,L60-68), the shear bar insert having a shear bar base plate (51) with an inner surface and extending along at least a portion of a width of the shell, the inner surface of the shear bar base plate facing the interior surface of the housing, being in contact with the wear plate. (as seen in Fig. 2)
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to upgrade the chamber of Harthoorn/Beard to further include the shear bar insert of Beller, releasably attached to the wear plate and disposed in the orientation shown in Figs. 2-4 of Beller, in order to further grind and break up material into smaller fragments by providing a protruding surface against which large debris can impact.

REGARDING CLAIM 10
Harthoorn/Beard/Beller teaches the land preparation apparatus according to claim 9. Harthoon/Beard/Beller further teaches 
wherein each of the two or more interior surface sections has a wear plate and shear bar insert releasably attached thereto. (The attachment of the shear bar insert (50,51,52) of Beller to the releasably attached wear plates (118) of Harthoorn/Beard would inherently result in the recited structure.)

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harthoorn/Beard as applied to claim 5 above, and further in view of Singh et al. (US 20210204480 A1). 

REGARDING CLAIM 11
Harthoorn/Beard teaches the land preparation apparatus according to claim 5. 
Harthoorn/Beard does not explicitly teach
wherein each of the two or more interior surface sections defines one or more chamber insert receiving holes.
However, Singh at Figs 6-7, Para. [0040] teaches a spine (212) with a plurality of receiving holes (702) for receiving the chamber inserts (312). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date of the claimed invention, to mount the chamber inserts (118) of Beard to the interior surface (32) of Harthoorn in substantially the same manner, with chamber insert receiving holes for each interior surface section, as one of ordinary skill in the art would be able to select from any number of well-known mechanical fasteners to mount these two elements together. 

REGARDING CLAIM 12
Harthoorn/Beard/Singh teaches the land preparation apparatus according to claim 11. Singh further teaches
wherein each of the two or more interior surface sections defines the same number of chamber insert receiving holes. (Fig. 8a shows each spine (212) having the same number of insert receiving holes (702).)
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to create identical mounting means for each insert as Beard teaches identically sized and shaped chamber inserts (118), which would inherently include the same number of chamber insert receiving holes for each interior surface section. 

REGARDING CLAIM 13
Harthoorn/Beard/Singh teaches the land preparation apparatus according to claim 11. Singh further teaches 
wherein each of the one or more chamber inserts comprises one or more threaded fasteners (704), wherein the one or more threaded fasteners are received by the one or more chamber insert receiving holes , such that the one or more threaded fasteners are protected from exposure in the chamber. (Para. [0040])

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harthoorn et al. (US 20150251187 A1) in view of Beard et al. (US 20160310953 A1).

REGARDING INDEPENDENT CLAIM 15
Harthoorn teaches a land preparation apparatus (Fig. 1, Para. [0004] teaches an apparatus attached to a skid steer and used to clear brush, branches and other material along the ground) comprising: 
a rotatable tool (26) having a longitudinal axis (30) and comprising a rotatable drum and a plurality of tool assemblies, wherein the plurality of tool assemblies (34) are disposed on an outer surface of the rotatable drum; (Fig. 3, Para. [0031] teaches that the drum 26 carries a plurality of reducing elements 34 (e.g., teeth, cutters, knives, blades, bits, etc.).)
a housing (Fig. 1) comprising: 
a first end (28) at a first side of the housing;
a second end (28) at a second side of the housing, 
wherein the rotatable tool is rotatably connected to the first end cap at a first end and the second end cap at a second end; and a framework (24) extending between and connected to each of the first end and the second end, (Para. [0029] teaches that the frame 24 includes opposite end pieces 28 that support opposite ends of the drum 26 such that the drum can rotate about an axis 30.)
the framework having an interior surface (32) that extends along at least a portion of the width of the rotatable tool and, along with at least a portion of a periphery of the rotatable tool, (Para. [0030] teaches that the frame 24 has a fixed cover 32 having a length that extends along the length of drum 26.)
the first end, and the second end, defines a chamber (space between ends 28 and enclosed by 32 as seen in Fig. 1, which shows the apparatus with the drum removed), 
the interior surface of the chamber having an upper edge and a lower edge; (as seen in Figs. 1 and 3)
and wherein the interior surface comprises two or more interior surface sections across a width of the interior surface (left and right sections circled below), 

    PNG
    media_image1.png
    526
    711
    media_image1.png
    Greyscale

and wherein each of the interior surface sections defines a corresponding chamber section. (The existence of the two interior surface sections inherently define a corresponding chamber section, which is simply defined as the interior space enclosed by each respective interior surface section.)
Harthoorn does not explicitly teach
and one or more chamber inserts releasably attached to the interior surface, wherein at least a portion of each of the one or more chamber inserts resides in the chamber; 
wherein the interior surface comprises a first interior surface section, a second interior surface section, and a third interior surface section across a width of the interior surface, 
the one or more chamber inserts defining the first interior surface section, the second interior surface section, and the third interior surface; 
wherein the first interior surface section, the second interior surface section, and the third interior surface section define a first chamber section, a second chamber section, and a third chamber section, respectively; 
wherein the first interior surface section, the second interior surface section, and the third interior surface section comprise substantially the same width; 
and wherein the one or more chamber inserts are interchangeable among the first interior surface section, the second interior surface section, and the third interior surface section.
Beard teaches a grinding device detailed above with three releasably attached and interchangeable chamber inserts that extend across a respective interior surface section. 

    PNG
    media_image2.png
    478
    573
    media_image2.png
    Greyscale

Harthoorn at Para. [0003] teaches that the reducing elements can work in combination with other structures such as screens to facilitate the material reduction process.
Beard at Fig. 1 teaches a grinding chamber defined by a grinding drum (104) and symmetrical screen sections (118) attachable to a frame (114). The screens are disposed in the support frame to force the waste into contact with the grinding drum in operation. Beard at Para. [0013] teaches that the frame can selectively retain a plurality of screens in a plurality of different positions on the frame, and any one of the screens can be placed and selectively retained in any one of the positions on the frame. Beard at Para. [0055] further teaches that dividing the interior surface into screen sections facilitates ease of maintenance as the reduced size/weight of the screens eliminates the need for a hoist to lift and move a screen, thus allowing a single person to tend to the removal/replacement of damaged screens.  Additionally, the symmetry of the screens allows them to rotated or reversed to even out wear, thereby extending the useful life of the components well beyond that obtainable with a conventional screen welded to a frame. 
Beard at Para. [0004] teaches that wear and damage on screens used in grinding devices is a known problem within the art. Due to the high cost and inconvenience of replacing conventional screen and wear plate assemblies, solutions to extend the usable life of the screen and wear plate assemblies are desirable. Thus, it would have been obvious to one of ordinary skill in the art, before the time of the effective filing date of the claimed invention, to upgrade the land clearing apparatus of Harthoorn to include the replaceable chamber inserts (i.e. screens (118)) of Beard for the stated reasons. (See MPEP 2143I.F)





Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harthoorn et al. (US 20150251187 A1) in view of Singh (US 20210204480 A1).

REGARDING INDEPENDENT CLAIM 16
Harthoorn teaches a land preparation apparatus (Fig. 1, Para. [0004] teaches an apparatus attached to a skid steer and used to clear brush, branches and other material along the ground) comprising: 
a rotatable tool (26) having a longitudinal axis (30) and comprising a rotatable drum and a plurality of tool assemblies, wherein the plurality of tool assemblies (34) are disposed on an outer surface of the rotatable drum; (Fig. 3, Para. [0031] teaches that the drum 26 carries a plurality of reducing elements 34 (e.g., teeth, cutters, knives, blades, bits, etc.).)
a housing (Fig. 1) comprising: 
a first end (28) at a first side of the housing;
a second end (28) at a second side of the housing, 
wherein the rotatable tool is rotatably connected to the first end and the second end; and a framework (24) extending between and connected to each of the first end and the second end, (Para. [0029] teaches that the frame 24 includes opposite end pieces 28 that support opposite ends of the drum 26 such that the drum can rotate about an axis 30.)
the framework having an interior surface (32) that extends along at least a portion of the width of the rotatable tool and, along with at least a portion of a periphery of the rotatable tool, (Para. [0030] teaches that the frame 24 has a fixed cover 32 having a length that extends along the length of drum 26.)
the first end, and the second end, defines a chamber (space between ends 28 and enclosed by 32 as seen in Fig. 1, which shows the apparatus with the drum removed), 
the interior surface of the chamber having an upper edge and a lower edge; (as seen in Figs. 1 and 3)
Harthoorn does not explicitly teach
the interior surface of the chamber defining one or more chamber insert receiving holes; 
and one or more chamber inserts releasably attached to the interior surface, each of the one or more chamber inserts comprising one or more threaded fasteners, wherein the one or more threaded fasteners are received by the one or more chamber insert receiving holes, such that the one or more threaded fasteners are protected from exposure in the chamber, 
and wherein at least a portion of each of the one or more chamber inserts resides in the chamber.
Singh at Fig. 6 teaches the interior of a chamber comprising a spine (212) with threshing inserts (312) coupled thereto. Singh further teaches
the spine having one or more chamber insert receiving holes ((702), Fig. 7); 
and one or more chamber inserts (312) releasably attached to the spine, each of the one or more chamber inserts comprising one or more threaded fasteners (704), wherein the one or more threaded fasteners are received by the one or more chamber insert receiving holes (Para. [0040]), such that the one or more threaded fasteners are protected from exposure in the chamber, 
and wherein at least a portion of each of the one or more chamber inserts resides in the chamber (Fig. 6)
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to attach the chamber inserts of Singh to the interior surface sections of Harthoorn in order to further aid in the shredding of material by providing a rough/uneven surface for grinding against.

REGARDING CLAIM 17
Harthoorn/Singh teaches the land preparation apparatus according to claim 16. Singh further teaches 
wherein each of one or more chamber inserts comprises the same number of threaded fasteners. (Fig. 8a)

REGARDING CLAIM 18
Harthoorn/Singh teaches the land preparation apparatus according to claim 17. Singh further teaches 
wherein each of the one or more chamber inserts comprises a pair of threaded fasteners on an inner surface, wherein the threaded fasteners of each pair of threaded fasteners are spaced apart by substantially the same distance. (Fig. 8a)

REGARDING CLAIM 19
Harthoorn/Singh teaches the land preparation apparatus according to claim 18. Singh further teaches 
wherein the interior surface defines one or more pairs of chamber insert receiving holes (702), wherein the one or more pairs of chamber insert receiving holes align with each pair of threaded fasteners of the one or more chamber inserts. (Para. [0040])

REGARDING CLAIM 20
Harthoorn/Singh teaches the land preparation apparatus according to claim 19. Singh further teaches 
wherein the interior surface defines one or more pairs of chamber insert receiving holes near an upper edge of the interior surface and one or more pairs of chamber insert receiving holes hear a lower edge of the interior surface. (Fig. 8a)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balg et al. (US 20220192096 A1) discloses replaceable wear plates for a forage harvester. DeBoef et al. (US 20150231643 A1) discloses a tumbler grinder screen. Erickson et al. (US 7082743 B1) discloses a land clearing apparatus. Dammann et al. (US 6398639 B1) discloses a segmented sieve lining for a concave. Imel et al. (US 6358142 B1) discloses a replaceable concave insert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/JULIA C TRAN/Examiner, Art Unit 3671